DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number in the pre-grant publication corresponding to this application, US 2020/0399128. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 8/5/2022 has been received and will be entered.
Claim(s) 1-17 is/are pending.
Claim(s) 1, 3, 9, and 10 is/are currently amended.
	The action is FINAL.

Response to Arguments
Claim Rejections – 35 U.S.C. §112
	I. With respect to the rejection of Claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as understood the Remarks rely on amendments. (Remarks of 8/5/2022 at 5). The amendments are persuasive. The rejection is WITHDRAWN. 

Claim Rejections – 35 U.S.C. §§ 102-103
	I. With respect to the rejection of Claim(s) 1, 2, 3, 15, 16, 17, 4, 5, 6, 7, 8, 9, 10, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Jing, et al., Coaxial carbon@boron nitride nanotube arrays with enhanced thermal stability and compressive mechanical properties, Nanoscale 2016; 8: 11114–11122 with Electronic Supplementary Information (hereinafter “Jing at __”), as understood, the Remarks traverse the reliance on Fig. 1 of Jing. (Remarks of 8/5/2022 at 6) (“The Examiner is wrong.”). 
	Prior art is good for all it contains. MPEP 2123. Jing teaches inter alia this:

    PNG
    media_image1.png
    186
    185
    media_image1.png
    Greyscale

(Jing at 11116, “Fig. 1(d)”). 	The Remarks go on to state “[a] person of ordinary skill in the art would never misconstrue the illustrated ring of beads in the inset of Fig. 1(d) to be a depiction of or a suggestion of a single-walled carbon nanotube.” (Remarks of 8/5/2022 at 6) (emphasis added). The Remarks do not develop the foundation for this statement, including setting forth (i) who is one of skill in the art and (ii) why they would “never” (absolute language) construe this as a single walled carbon nanotube. 
The Examiner notes that the model in “Fig. 1(d)” of Jing bears a substantial similarity to Figure 2(a) of this application. The two are compared below, with Jing on the left and the Specification on the right:

    PNG
    media_image1.png
    186
    185
    media_image1.png
    Greyscale

“A person of ordinary skill in the art would never misconstrue the illustrated ring of beads in the inset of Fig. 1(d) to be a depiction of or a suggestion of a single-walled carbon nanotube.” (Remarks of 8/5/2022 at 6) (emphasis added).


    PNG
    media_image2.png
    203
    187
    media_image2.png
    Greyscale

“In FIG. 1, A indicates the 1st single-walled carbon nanotube.” (S. 8: [0194]).


The Specification, including the figures, would appear to take a position inconsistent with the position taken in the Remarks. If Applicants figures are incorrect, i.e. if “[a] person of ordinary skill in the art would never misconstrue [an] illustrated ring of beads … to be a depiction of or a suggestion of a single-walled carbon nanotube,” then the figures should be corrected. See 37 CFR 1.81(a) (“corrections are the responsibility of the applicant”). 
It is noted that what is understood to be an academic website of co-inventor Maruyama contains several similar illustrations:

    PNG
    media_image3.png
    381
    800
    media_image3.png
    Greyscale

“Research Area,” accessed online at http://www.photon.t.u-tokyo.ac.jp/research.html#hetero on August 29, 2022 (annotations added). 
	The figure below is a well-known figure in the “carbon nanotube art,” often viewed as the “discovery” of carbon nanotubes:

    PNG
    media_image4.png
    400
    371
    media_image4.png
    Greyscale

Iijima, Helical microtubules of graphitic carbon, Nature 1991; 354: 56-58 (hereinafter “Iijima at __”). Note that Iijima uses a line for each wall, as well as provides electron micrographs.  
	A patent application to Richard Smalley (who shared the Nobel Prize for Chemistry in 1996) depicts a single-walled carbon nanotube this way in US 2004/0186220:

    PNG
    media_image5.png
    155
    705
    media_image5.png
    Greyscale

(Smalley 5: [0037]; Fig. 1). Note the similarity with what is understood as the co-inventor’s academic website. 
All of this evidence is provided to rebut the allegation made in the Remarks related to the figures of Jing and what one of skill in the art would construe. This evidence also serves to illustrate that those of skill in the art use a wide variety of techniques to convey information. For example, one of skill in the art might use scanning electron microscopy. In other situations, one of ordinary skill in the art might use a model, as evidenced by at least what is understood as Applicants own webpage and the figures in this Specification, assuming they are correct. Other times, a simple line drawing is used. Still other times, those of skill in the art use words to convey information.
	The amendment merits discussion. Claim 1 was drafted broadly enough to read on multiwalled nanotubes by virtue of claiming “a second carbon.” “A second carbon” on top of a 1st single-walled carbon nanotube is a multiwalled carbon nanotube. Thus, the rejection was proper on alternative grounds. 
	Jing provided a micrograph. Jing also provided a model that suggested a single wall, at least by virtue of the similarity to the model in the Specification, described as teaching a single wall (S. 8: [0194]), but also by virtue of how one of skill in the art depicts a single walled carbon nanotube (including, it would seem, a co-inventor). However, and as the Remarks point out, Jing provides a description that suggested multiwalled carbon nanotubes.  Patentability is a preponderance determination. In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). It is unlikely the Board would affirm what could be construed as conflicting teachings. 
In view of all the evidence and the amendment, the rejection is WITHDARWN. 

II. With respect to the rejection of Claim(s) 1, 2, 3, 15, 16, 17, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, and 14 – or as stated below -  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jing, et al., Coaxial carbon@boron nitride nanotube arrays with enhanced thermal stability and compressive mechanical properties, Nanoscale 2016; 8: 11114–11122 with Electronic Supplementary Information (hereinafter “Jing at __”) in view of: (i) US 2007/0048211 to Jiang at al., the traversal is on the grounds that “this wrongful assertion influences and affects the remainder of the Examiner’s assertions” and “the Examiner has attempted to have the question both ways.” (Remarks of 8/5/2022 at 7). As discussed above, Jing was conveying information that could be construed different ways. Making alternative rejections is not “having it both ways.” It is compact prosecution. This rejection addressed the conclusion that Jing taught multi-walled carbon nanotubes. The Remarks state:
As shown by the Action itself, the rejection does not provide facts or articulate any reasons for why a person of ordinary skill in the art would have considered combining the teaching of Jiang with Jing; does not identify any motivation for replacing the (multi-walled) carbon nanotubes of Jing with the single-walled carbon nanotubes in the form of an array as taught by Jiang; and does not provide any reason that a person of ordinary skill in the art would predict that the results of Jing would be the same if the substitution were made.

(Remarks of 8/5/2022 at 7). In response: the facts are the Jing and Jiang references. Facts were provided.  A rationale was provided, and the Remarks quote it. Record evidence of a “why,” or a teaching, suggestion or motivation is not required. MPEP 2141 (“However, the Supreme Court’s pronouncement in KSR overruled cases such as In re Lee, 277 F.3d 1338, 61 USPQ2d 1430 (Fed. Cir. 2002), insofar as those cases require record evidence of an express reason to modify the prior art.”). As to any expectation of success or predictability, note that only a reasonable expectation of success is required, i.e. absolute predictability is not required. MPEP 2143.02. In addition to reasonably depicting a SWNT in the inset model of Fig. 1(d), Jing clearly teaches that single-walled carbon nanotubes can be coated by with BN. (Jing at 11115, col. 1) (“Recently, BN coated single-walled CNT aerogels have been prepared by a solution based assembly process and exhibited enhanced elastic modulus and shape recoverability.”). This is evidence of at least a reasonable expectation of success. It is evidence of more than a reasonably expectation of success.
	The Remarks quote MPEP 2144, stating:
“Simply stating the principle (e.g., "art recognized equivalent,” "structural similarity") without providing an explanation of its applicability to the facts of the case at hand is generally not sufficient to establish a prima facie case of obviousness.”

(Remarks of 8/5/2022 at 7). In response, the rejection did not merely state “art recognized equivalent,” or “structural similarity.” Even if the rejection did, the Remarks do not address why this is “generally not sufficient” to establish a prima facie case. 
	The Remarks go on, quoting MPEP 2144.03, stating:	
“It is never appropriate to rely solely on "common knowledge" in the art without evidentiary support in the record, as the principal evidence upon which a rejection was based. Zurko, 258 F.3d at
1385, 59 USPQ2d at 1697”

(Remarks of 8/5/2022 at 7). This comes from the section of the MPEP dealing with official notice. Citation to this section is inapposite. Contrary to what was argued, evidentiary support was provided and is in the record. The evidence is the Jiang reference. It appears in the heading of the rejection, was treated on pages 9-10 of the Non-Final Office Action dated 8/5/2022, and is listed on the Notice of References Cited (PTO-892). The Remarks do not address the Jiang reference. Any arguments are waived. The analysis is presumed correct. 
	The rejection is MAINTAINED.  

III. With respect to the rejection of Claim 12-14 under 35 U.S.C. 103 as being unpatentable over Jing, et al., Coaxial carbon@boron nitride nanotube arrays with enhanced thermal stability and compressive mechanical properties, Nanoscale 2016; 8: 11114–11122 with Electronic Supplementary Information (hereinafter “Jing at __”), the Remarks style the rejection as over “Jing in view Electronic Supplementary Information of Jing (‘Jing Supplement’).” (Remarks of 8/5/2022 at 7). To the extent this is different than what is stated in the rejection, it is corrected for the record. Academic literature frequently contains access to supplementary information in the electronic versions of the article. This is plainly visible on the first page of Jing:

    PNG
    media_image6.png
    127
    599
    media_image6.png
    Greyscale

(Jing at 11114, col. 1). Jing and the Supplementary Information are effectively one document online. The rejection – while made under 35 USC 103 - was not “combining” one reference with the other in the obviousness sense. The rejection is WITHDRAWN in view of the withdrawal of “Rejection I.” 



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1, 2, 4, 6, 5, 7, 3, 15, 17, 16, 8, 9, 10, 11, 14, 12, 13 – or as stated below -  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jing, et al., Coaxial carbon@boron nitride nanotube arrays with enhanced thermal stability and compressive mechanical properties, Nanoscale 2016; 8: 11114–11122 with Electronic Supplementary Information (hereinafter “Jing at __”) in view of:
(i) US 2007/0048211 to Jiang at al.

With respect to Claim 1, this claim requires “[a] structure comprising a 1st single-walled carbon nanotube having a length of 50 nm or more.” Jing teaches a structure with what could be construed as a first single-walled carbon nanotube. (Jing at 11116, Fig. 1(a),(d) - note especially Fig. 1(d)). The length is taught. (Jing at 11116, Fig. 1(a)). However other passages suggest that this is a multi-walled carbon nanotube. (Jing at 11116, col. 2). To the extent Jing does not teach a single-walled carbon nanotube, any such difference is obvious. Note that Jing prepares arrays of carbon nanotubes that are eventually coated with BN layers. (Jing at 11115, col. 1-2). Arrays of single walled carbon nanotubes are old and known. Jiang is but one piece of evidence showing this. (Jiang 3: [0034]) (“a plurality of substantially densely aligned single-wall carbon nanotubes, i.e., a single-wall carbon nanotube array, is formed on the catalyst 42”). Substitution of the nanotubes of Jiang for those of Jing is an obvious expedient. The articulated rationale is that it reflects substation of known components (one carbon nanotube array for another) to achieve predictable results. This does not impart patentability. MPEP 2143, KSR. There is more than a reasonable expectation of success; note that Jing also teaches that single-walled carbon nanotubes have been coated by BN. (Jing at 11115, col. 1). Note also that Jiang more than reasonably suggests the claimed lengths, which are short/unremarkable. See (Jiang 3: [0034]) (“An average growth velocity of the single-wall carbon nanotubes can be up to about 2.5 millimeters per minute (mm/min).”). 
Claim 1 further requires “a 2nd layer layered on the 1st single-walled carbon nanotube, wherein the 2nd layer is made of at least one selected from the group A consisting of a first boron nitride, a first transition metal dichalcogenide, See e.g. (Jing “Abstract” – “Here, we demonstrate a coaxial carbon@boron nitride nanotube (C@CBNNT) array….,” passim). 
As to Claim 2, two or more layers are taught. (Jing at 11116, “Fig. 1(b),(d)”).
As to Claim 4, the discussion above is relied upon. The layers are taught. (Jing at 11116 “Fig. 1,” Jing at 111117, col. 1, passim). 
As to Claim 6, the discussion above is relied upon. The layers are taught. (Jing at 11116 “Fig. 1,” Jing at 111117, col. 1, passim).
As to Claim 5, the discussion above is relied upon. The layers are taught. (Jing at 11116 “Fig. 1,” Jing at 111117, col. 1, passim).
As to Claim 7, the diameter is taught. (Jing at 11116 “Fig. 1”).
With respect to Claim 3, the discussion of Claim 1 is relied on for parallel language. The length is taught (Jing “Fig. 1”) and reasonably suggested by Jiang. (Jiang 3: [0034]). As to the “2’nd layer” language, this reads on additional layers of BN nanotubes. These are taught. (Jing at 11116 “Fig. 1,” passim).
As to Claim 15, this reads on additional layers of BN nanotubes. These are taught. (Jing at 11116 “Fig. 1,” Jing at 111117, col. 1, passim).
As to Claim 17, this reads on additional layers of BN nanotubes. These are taught. (Jing at 11116 “Fig. 1,” Jing at 111117, col. 1, passim).
As to Claim 16, this reads on additional layers of BN nanotubes. These are taught. (Jing at 11116 “Fig. 1,” Jing at 111117, col. 1, passim).
With respect to Claim 8, film is generic and/or interpreted broadly. The Specification contemplates vertical alignment. (S. 6: [0154] – “the structure obtained by the method of the present invention can be obtained in a state where the shape of the vertical alignment is substantially maintained”). Jing teaches this. (Jing “Fig. 1”). Jiang teaches this. (Jiang 3: [0034]). 
With respect to Claim 9, this claim recites in the preamble “[a] method of manufacturing a structure comprising a 1st single-walled carbon nanotube and a 2nd layer layered on the 1st single-walled carbon nanotube, wherein the 2nd layer is made of at least one selected from the group A consisting of a first boron nitride, a first transition metal dichalcogenide, a second carbon, a first black phosphorus, and a first silicon.” Jing teaches passages that suggest the nanotubes are multi-walled carbon nanotube. (Jing at 11116, col. 2). The nanotubes are coated with a layer of boron nitride. See e.g. (Jing “Abstract” – “Here, we demonstrate a coaxial carbon@boron nitride nanotube (C@CBNNT) array….,” passim). To the extent Jing does not teach a single-walled carbon nanotube, any such difference is obvious. Note that Jing prepares arrays of carbon nanotubes that are eventually coated with BN layers. (Jing at 11115, col. 1-2). Arrays of single walled carbon nanotubes are old and known. Jiang is but one piece of evidence showing this. (Jiang 3: [0034]) (“a plurality of substantially densely aligned single-wall carbon nanotubes, i.e., a single-wall carbon nanotube array, is formed on the catalyst 42”). Substitution of the nanotubes of Jiang for those of Jing is an obvious expedient. The articulated rationale is that it reflects substation of known components (one carbon nanotube array for another) to achieve predictable results. This does not impart patentability. MPEP 2143, KSR. There is more than a reasonable expectation of success; note that Jing also teaches that single-walled carbon nanotubes have been coated by BN. (Jing at 11115, col. 1).
Claim 9 further requires “the method comprising the steps of: 1a) preparing the 1st single-walled carbon nanotube, and placing the prepared 1st single-walled carbon nanotube at a predetermined location.” Nanotubes were prepared. (Jing at 11116, col. 1) (“In this work, CNT arrays were grown by a commercialized TCVD process…”), (Jiang 2: [0023] et seq.). Jing goes on to teach:
Fabrication of C@BNNT arrays

C@BNNT arrays were prepared by TCVD according to a previously reported method with slight modification.55 Briefly, the CNT samples on the Si wafer were firstly located in the central part of a horizontal reaction tube and boric acid powder with a specified amount was loaded at one end of the tube, followed by heating up to 150 °C for 10 min and holding for 30 min under flowing Ar (300 sccm). The temperature was then ramped up to 830 °C in 90 min and retained for another 30 min. Ammonia with a desired flow rate was introduced into the tube when boric acid started to sublimate, and the flow rate of Ar was adjusted accordingly to keep the total flow rate of gases in the tube constant. Finally, the tube was further heated up to 900 °C and maintained for another 1 h, followed by naturally cooling down to room temperature under protection of an Ar flow. For simplicity, C@BNNTs with BN weight ratios of ∼40% and 60% were designated as C@BNNT40 and C@BNNT60, respectively. By sintering the as-prepared samples at 400 °C for 1 h in air, annealed CNT and C@BNNT60 arrays were also successfully prepared, respectively.

(Ting at 11115, col. 2). The placing in the reaction tube is interpreted as addressing the “predetermined location” language. 
Claim 9 further requires “1b) flowing a gas serving as a source of the 2nd layer into the predetermined location.” Gas is flowed. (Ting at 11115, col. 2 – “Ammonia with a desired flow rate was introduced into the tube when boric acid started to sublimate, and the flow rate of Ar was adjusted accordingly to keep the total flow rate of gases in the tube constant.”).
Claim 9 further requires “1c) heating the predetermined location.” Heating is taught. Id. (“the tube was further heated up to 900 °”). The discussion of “predetermined” above is relied upon. 
Claim 9 further requires “to obtain a structure comprising a unit structure comprising the single-walled carbon nanotube with said second layer.” This is suggested by the combination. 
As to Claim 10, film is generic and/or interpreted broadly. The Specification contemplates vertical alignment. (S. 6: [0154] – “the structure obtained by the method of the present invention can be obtained in a state where the shape of the vertical alignment is substantially maintained”). Notwithstanding the issues above, the “structure is a second film comprising a plurality of the structures” language is interpreted as an array of multiple carbon nanotubes coated by BN. Jing teaches this. (Jing at 11115, col. 2; passim). 
As to Claim 11, the length is taught (Jing “Fig. 1”) and reasonably suggested by Jiang. (Jiang 3: [0034]).
As to Claim 14, argon is taught. (Jing at 11115, col. 2). 
With respect to Claim 12, this claim requires “2a) placing the structure obtained by the method according to claim 9 at a predetermined location.” The discussion of Claim 9 is relied upon. Jing appears to teaches a single deposition/coating step. Performing additional steps is an obvious expedient to achieve the desired number of layers. Performing the additional steps reflects application of known techniques to achieve predictable results. This does not impart patentability. MPEP 2143, KSR.  
Claim 12 further requires “2b) flowing a gas serving as a source of a 3rd layer into the predetermined location.” The discussion above and of Claim 9 is relied upon.
Claim 12 further requires “2c) heating the predetermined location, to obtain a structure comprising the 3rd layer layered on the 2nd layer of the structure.” The discussion above and of Claim 9 is relied upon. 
As to Claim 13, the discussion of Claim 12 is relied upon. Jing teaches the basic coating process. Repeating the steps is well within the skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736